BOYER, Judge
(specially concurring).
I concur in the reversal. It is obvious that one cannot be guilty of resisting arrest when there was no arrest to resist; therefore, a fortiori, there could be no basis for arresting the appellant for “resisting arrest” when there had been no arrest nor attempt to arrest. However, I cannot concur in the criticism of the police officers. I feel that they properly responded to the call by the child’s mother and that they were within the bonds of their duties and responsibilities in attempting to induce the child to leave the closet and her room. Failing, however, in those laudable endeavors they should not have physically arrested her and forced her into the police car in the absence of a proper charge; and, as stated above, a charge of resisting an arrest which had not been either attempted or accomplished was not a proper charge. Although I feel the officers were properly discharging their duties in responding to the mother’s plea, upon being unable to induce voluntary cooperation from the appellant,' and there being no legal cause for arrest, they were relegated to only making an appropriate report to the juvenile division.